Exhibit 10.3




State Bancorp, Inc.
EXHIBIT A
Voluntary Exit Window Program


ELECTION FORM




 
INSTRUCTIONS
 
PLEASE CAREFULLY READ THE MEMORANDUM DATED MARCH 30, 2007 THAT DESCRIBES THE
TERMS OF THE VOLUNTARY EXIT WINDOW PROGRAM.   PLEASE COMPLETE THIS FORM, SIGN
AND DATE IT AND RETURN IT TO MARY E. DURKIN TO INFORM US OF YOUR DECISION
WHETHER TO PARTICIPATE.  PLEASE RETURN THE COMPLETED AND SIGNED FORM NO LATER
THAN MAY 31, 2007.
 



I have received and read the Memorandum dated March 30, 2007 regarding the
Voluntary Exit Window Program.  I understand that I am eligible to participate
in this Program and understand the benefits available to me if I elect to
participate.  I make the following election [check one box]:


[X]
YES.  I elect to participate in the Voluntary Exit Window Program and
voluntarily terminate my employment at the close of business on June 29,
2007.  I understand that the following actions are needed to perfect my
participation:
 
1.           I have signed and attach to this Election Form my Employment
TerminationAgreement.
 
2.           I understand that I must sign and deliver the Release attached to
the Memorandum asExhibit C on June 29, 2007.
 
3.           I understand that I must allow the Release to become irrevocable.
 
□
 
 
NO. I elect not to participate in the Voluntary Exit Window Program.
 

I acknowledge that (a) the election to terminate my employment that I have made
above is a voluntary decision on my part; (b) I may not change my election once
have I filed this Form and the Employment Termination Agreement; and (c) I have
been advised to consult an attorney before signing the Employment Termination
Agreement and Release.


/s/ Daniel T.
Rowe                                                                                                                     5/31/07
Your
Signature                                                                                                                          
Date




Daniel T. Rowe
Print Your Name
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 


 
EMPLOYMENT TERMINATION AGREEMENT
 
This EMPLOYMENT TERMINATION AGREEMENT (hereinafter referred to as the
“Agreement”) is made and entered into by and between Daniel T. Rowe (referred to
below as “You”) and State Bank of Long Island (referred to below as the
“Company”).
 
PRELIMINARY STATEMENT
 
You are being offered the chance to participate in a voluntary exit window
program.  If You choose to participate by signing and returning this Agreement
on or before May 31, 2007, and by signing and returning the attached Release on
June 29, 2007, You will receive severance benefits under Section 4 of this
Agreement.  This Agreement was given to You on or before April 2, 2007 (the
“Date of Receipt”).  This Agreement will be of no force or effect unless it is
properly signed and returned to the Company no later than May 31, 2007.
 
YOU SHOULD THOROUGHLY REVIEW AND UNDERSTAND THE TERMS, CONDITIONS AND EFFECT OF
THIS AGREEMENT.  YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY BEFORE YOU SIGN.
 
AGREEMENT
 
1.  Your employment with the Company shall cease effective at the close of
business on June 29, 2007 (“Termination Date”).  From and after the Termination
Date, You shall have no authority to sign documents or otherwise act on the
Company's behalf.  You shall promptly return to the Company all property of the
Company (including but not limited to documents, records, laptop computers,
building passes, telephone and other credit cards, computer network access
cards) and, upon request, will certify in writing that all such property has
been returned or, in the case of documents, records, computer files, and like
items, all copies thereof in Your possession have been destroyed.  Your
compensation and fringe benefits as an employee will continue through the
Termination Date in accordance with the Company's customary practices.  By
signing this Agreement, You tender your resignation, effective as of the
Termination Date, from any and all positions that You hold as a director (other
than as a director of State Bancorp, Inc. or State Bank of Long Island, if
applicable), officer, employee, representative or agent of the Company and any
and all of its direct and indirect subsidiaries and affiliates.
 
2.  Following the termination of Your employment, You will receive the
compensation and benefits to which You may be entitled as a former employee of
the Company under its various employee benefit plans and programs.
 
3.  Following the termination of Your employment, provided that you properly
sign and return the Release attached hereto as Exhibit C (the “Release”) on the
Termination Date and allow the Release to become irrevocable, You will receive:
 
 
1

--------------------------------------------------------------------------------

 
(a)           Cash Incentive Payment.  A lump sum payment in the amount of Two
Hundred Thousand Two Hundred and Fifty Dollars($200,250.00), payable on July 12,
2007, plus One Hundred and Twenty Thousand Dollars ($120,000.00) to be credited
to an unfunded deferred compensation account (the "Account") on July 12, 2007,
in each case provided that You have not revoked your Release.  As of the last
day of each calendar quarter thereafter, the balance credited to the Account
shall be credited with interest at an annualized rate equal to the Bank's
weighted average cost of funds for such quarter, as determined by the Bank for
financial reporting purposes, until December 31, 2007.  The balance credited to
the Account shall be distributed in a single lump sum payment on January 1,
2008.  Notwithstanding anything herein contained to the contrary:  (i) in the
event of Your death before the Account has been fully distributed, the remaining
balance credited to the Account shall be distributed to the beneficiary
designated by You (or if no such beneficiary has been designated, to your
estate) (the "Beneficiary") as of the first day of the calendar quarter
following the quarter in which your death occurs. and (ii) in the event a change
in control (within the meaning of section 409A of the Code) occurs with respect
to the Bank or the Company before the Account has been fully distributed, the
remaining balance credited to the Account shall be distributed on the first day
of the first calendar quarter to begin after the change in control occurs.  You
may designate a Beneficiary, and change or revoke a prior designation, given
prior to Your death by written notice to the Bank given in such form and manner
as the Bank may prescribe.  If You designate more than one Beneficiary, each
shall have an equal share of any payment to which a Beneficiary may be entitled,
unless expressly stated to the contrary in the designation of the
Beneficiary.  If you and a Beneficiary die in circumstances which cause the Bank
to be uncertain which shall have been the first to die, You shall be deemed to
have survived the Beneficiary.


 
           (b)           Group Health Benefits.
 
(i)           If you will be age 55 or older on December 31, 2007, You will be
eligible to continue the coverage in effect for you on the Termination Date
under the Company’s basic group health plan.  This coverage may continue through
December 31, 2014 or, if earlier and to the extent permitted by law, the last
day of the earliest month in which you and your spouse are eligible for coverage
under Medicare or the group health plan of a new employer (the “Continuation
Period”).  The type of coverage in effect for You is Family Coverage;  This
coverage continuation applies only to basic group health plan benefits and not
to ancillary benefits such as dental or vision insurance.
 
(ii)           During the portion of the Continuation Period that precedes
January 1, 2010, the Company will contribute the same percentage of the premium
cost of your coverage that it currently pays; provided, however, that the
Company will not pay more than the monthly dollar amount that it currently pays
toward your coverage.  This dollar amount is Nine Hundred Eighty-seven Dollars
and Fifty-seven Cents ($987.57) (the “Premium Share”).  To continue your
coverage You must pay any difference between the monthly premium cost and the
Premium Share.  You will be responsible for the full premium cost of coverage
after December 31, 2009.
 
(iii)           If you do not have coverage under  the company’s group benefit
plan, or if you elect not to receive coverage under this Paragraph (b), the
Company will make an additional lump sum payment to you in the amount of Twenty
Thousand Dollars ($20,000) at the same time that it pays You the Cash Incentive
Payment.
 
 
2

--------------------------------------------------------------------------------

 
(c)           Outplacement.  You may avail yourself of outplacement/career
counseling through a service selected by the Company for the period beginning
upon accepting the exit package and continuing through December 31, 2007.
 
All such compensation and benefits shall be subject to deductions for applicable
federal, state and local withholding taxes. The lump sum payment to be made on
July 12, 2007 is intended to be treated as separation pay due to participation
in a window program under section 1.409A-1(b)(9)(iii) of the Treasury
Regulations.  As such, it is anticipated that this lump sum payment does not
provide for a deferral of compensation and is excepted from the requirements of
section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).    The lump sum payment to be made on January 1, 2008 is intended to be
treated as deferred compensation that complies with the requirements of section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), including
the requirement under section 409A(a)(2)(B)(i) of the Code that deferred
compensation payable on account of “separation from service” may not be
distributed to a “specified employee” earlier than the date which is six months
after the date of “separation from service.”  The Group Health Benefits are
intended to be treated as medical benefits under section  1.409A(b)(9)(v)(B) of
the Treasury Regulations that are not subject to the requirements of 409A of the
Code.


4.  You acknowledge that:
 
(a)  in the absence of this Agreement, You are not contractually entitled to
severance benefits or termination pay under any contract, plan program or
arrangement of the Company.
 
(b)  the payments and benefits provided in Section 3 of this Agreement are
contingent on and in consideration for the Employment Release Agreement to be
provided by the Company on the Termination and are in addition to what You are
otherwise entitled from the Company (“Additional Benefits”);
 
(c)  You have been advised to consult an attorney before signing this Agreement
and have been afforded the opportunity to do so;
 
(d)  You have had the opportunity to consider this Agreement for at least 60
days;
 
(e)  You have read this Agreement in its entirety, understand its terms, and
knowingly and voluntarily consent to its terms and conditions.
 
5.           You will not, at any time during the one-year period beginning on
the Termination Date, knowingly solicit or assist any other person in soliciting
any employee of the Company for employment by You or any other person.
 
6.           You will not, at any time during the one-year period beginning on
the Termination Date, knowingly solicit or assist any other persons in
soliciting business in competition with the Company from any customer of the
Company with whom you had personal contact during the final two (2) years of
your employment with the Company.
 
 
3

--------------------------------------------------------------------------------

 
7.           Unless You obtain the prior written consent of the Company, You
shall keep confidential and shall refrain from using for the benefit of
Yourself, or any person or entity other than the Company or any entity which is
a subsidiary of the Company or of which the Company is a subsidiary, any
material document or information (including but not limited to client lists)
obtained from the Company, or from its parent or subsidiaries, in the course of
Your employment with any of them concerning their properties, operations or
business (unless such document or information is readily ascertainable from
public or published information or trade sources or has otherwise been made
available to the public through no fault of Your own) until the same ceases to
be material (or becomes so ascertainable or available); provided, however, that
nothing in this Section 7 shall prevent You, with or without the Company's
consent, from participating in or disclosing documents or information in
connection with any judicial or administrative investigation, inquiry or
proceeding to the extent that such participation or disclosure is required under
applicable law.
 
8.           This Agreement constitutes the entire understanding between the
parties, and supersedes any and all prior understandings and agreements between
the parties.
 
9.           The parties acknowledge that no representations, promises,
consideration or inducements have been made by the Company to You other than
what is contained in this Agreement.
 
10.           This Agreement may not be modified except by a writing signed by
all parties.
 
11.           The parties acknowledge that this Agreement does not constitute or
imply any admission of liability by the Company.
 
12.           If any provision in this Agreement is declared or determined by
any court to be illegal, void, or unenforceable, the illegality or
unenforceability of such provision shall have no effect upon, and shall not
impair, the enforceability or validity of any other provisions in this
Agreement.
 
13.           This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.
 
14.           This Agreement may not be revoked after You have signed it and
delivered it to the Company.
 


 
4

--------------------------------------------------------------------------------

 
 
15.           If you will be age 55 or older on December 31, 2007 and are
covered under our group health plan, please check one of the following boxes:
 
■           Continued coverage under Paragraph 3(b) of this Agreement.
 
¨           Additional cash payment in lieu of continued group heath coverage
 
In Witness Whereof, the parties hereto have executed this Agreement on the day
and year first herein written.
 
 
 STATE BANK OF LONG ISLAND
 


 


 
/s/ Daniel T.
Rowe                                                                                
By  /s/ Mary E. Durkin
 
Employee
Signature                                                                                              Name:  Mary
E. Durkin
 
  Title:  Director of H/R
 
Daniel T. Rowe
 


 


 
5/31/07                                                                                                   
5/31/07
 
Date of
Signature                                                                                  Date
of Delivery of Signed Agreement




 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
RELEASE
 
This RELEASE (referred to below as the “Release”) is made and entered into by
Daniel T. Rowe (referred to below as “You”) in favor of State Bank of Long
Island (referred to below as the “Company”) and certain other parties
(collectively referred to below as the “Releasees”).
 
PRELIMINARY STATEMENT
 
Your employment with the Company is terminating under the terms of an Employment
Termination Agreement between You and the Company.  The Company is prepared to
pay You severance benefits, but will do so only if You give up Your rights to
bring or participate in certain types of lawsuits.  By signing this Release, You
will give up those rights, and the Company will pay You severance
benefits.  This Release was given to You on or before April 2, 2007 (the “Date
of Receipt”).  This Release will be of no force or effect unless it is properly
signed and returned to the Company on June 29, 2007.
 
YOU SHOULD THOROUGHLY REVIEW AND UNDERSTAND THE TERMS, CONDITIONS AND EFFECT OF
THIS RELEASE.  THEREFORE, YOU HAVE UNTIL 5:30 P.M. ON JUNE 29, 2007 TO CONSIDER
THIS RELEASE BEFORE SIGNING AND RETURNING IT.  YOU ARE ADVISED TO CONSULT WITH
AN ATTORNEY BEFORE YOU SIGN.
 
RELEASE
 
1.  You, on behalf of Yourself and also on behalf of any other person or persons
claiming or deriving a right from You, unconditionally and irrevocably forever
release and discharge the Company, its owners, agents, servants, employees,
directors, officers, affiliates and/or subsidiaries, and any shareholders,
agents, servants, employees, directors and officers of the Company's affiliates
and/or subsidiaries, and their respective heirs, successors or assigns (the
“Releasees”) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, actions, demands, debts,
costs, expenses, damages, injuries or causes of action (“Claims”) which You now
have, or ever have had, arising out of Your employment by, or termination of
employment with, the Company, up to and including the date on which You sign
this Release, whether arising in equity or pursuant to any law, rule or
regulation, including any Claims of which You are not aware or do not suspect to
exist as of the date on which You sign this Release.
 
2.  The release contained in Section 1 of this Release includes, but is not
limited to, any Claims that You (or any person or persons claiming or deriving a
right from You) may have based on discrimination due to age, race, sex, religion
or national origin, or any other claims pursuant to the Worker Adjustment and
Retraining Notification Act, the Age Discrimination in Employment Act of 1967,
as amended (“ADEA”), the National Labor Relations Act, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1866, the Family and Medical Leave
Act, the Rehabilitation Act of 1973, the Americans with Disabilities Act, the
Equal Pay Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, as amended, the Internal Revenue Code of 1986, Executive
Orders Nos. 11246 and 11141, the New York Human Rights Law, the New York Equal
Pay Law, the New York Equal Rights Law, and any other federal, state or local
statute, rule, constitutional provision, regulation, ordinance or common law,
including, but not limited to, those for wrongful discharge, fraud, intentional
or negligent infliction of emotional distress and breach of any expressed or
implied covenant of good faith and fair dealing, and including but not limited
to, any Claims for recovery of attorney's fees.  YOU UNDERSTAND THAT BY SIGNING
THIS RELEASE, YOU ARE GIVING UP ALL RIGHTS AGAINST THE RELEASEES THAT YOU HAVE
UNDER THESE AND OTHER SIMILAR LAWS.
 
3.           This Release does not apply to Your rights under the Employment
Termination Agreement.
 
 
1

--------------------------------------------------------------------------------

 
4.           You acknowledge that:
 
(a)             the payments and benefits provided in the Employment Termination
Agreement are in consideration for the release contained herein and are in
addition to what You are otherwise entitled from the Company (“Additional
Benefits”);
 
(b)             You have been advised to consult an attorney before signing this
Release and have been afforded the opportunity to do so;
 
(c)             You have had the opportunity to consider this Release for at
least forty-five (45) days;
 
(d)             You have read this Release in its entirety, understand its
terms, and knowingly and voluntarily consent to its terms and conditions;
 
(e)             You have been provided with information  including the titles
and ages of all employees of the Company and its parents and subsidiaries and an
indication whether each is eligible for participation in the program under which
Your employment is terminating; and
 
(f)             the releases made by You in Sections 1 and 2 of this Release are
made knowingly and voluntarily, and without coercion by the Company or any of
the Releasees.
 
5.           The parties acknowledge that no representations, promises,
consideration or inducements have been made by the Company or by any of the
Releasees to You other than what is contained in this Release and the Employment
Termination Agreement.
 
6.           This Release may not be modified except by a writing signed by all
parties.
 
7.           The parties acknowledge that this Release does not constitute or
imply any admission of liability by the Company, or by any of the Releasees, to
You or to anyone deriving or claiming a right through You or on Your behalf.
 
8.           If any provision in this Release is declared or determined by any
court to be illegal, void, or unenforceable, the illegality or unenforceability
of such provision shall have no effect upon, and shall not impair, the
enforceability or validity of any other provisions in this Release.
 
9.           This Release may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
 
10.           The parties acknowledge that this Release will be effective only
if it is properly signed and returned to the Company on June 29, 2007 and it
becomes irrevocable.  This Release is revocable until 5:30 p.m. on July 9,
2007.  To revoke this Release, You must notify the Company in writing, delivered
personally or by facsimile, addressed as follows:  State Bank of Long Island,
699 Hillside Avenue, New Hyde Park, New York  11040, Attention: Mary Durkin,
facsimile:  (516) 437-1032.  If you do not give a timely notice, the Release
will become irrevocable at 5:30 p.m. on July 9, 2007.  No payments or benefit
will be provided under the Employment Termination Agreement until this Release
has become irrevocable.  Any payments or benefits that otherwise become due
prior to the effective date of this Release shall be paid or provided as soon as
practicable after the effective date.
 
In Witness Whereof, You have executed this Release on June 29, 2007.
 


 
2

--------------------------------------------------------------------------------

 
 
 
STATE BANK OF LONG ISLAND
 


 
/s/ Daniel T.
Rowe                                                                By  /s/ Mary
E. Durkin
 
Employee
Signature                                                                         
Name:  Mary E. Durkin
 
              Title:  Director of H/R
 


 


 
6/29/07                                                                                   
6/29/07
 
Date of
Signature                                                                  Date
of Delivery of Signed Release
 


 
 
3

--------------------------------------------------------------------------------

 